Exhibit 10.2
EMPLOYEE
RESTRICTED STOCK AWARD AGREEMENT
PIONEER DRILLING COMPANY
2007 INCENTIVE PLAN
     THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made by and
between Pioneer Drilling Company, a Texas corporation (the “Company”), and
                                         (the “Recipient”) effective as of the
___ day of                     , 20___ (the “Grant Date”), pursuant to the
Pioneer Drilling Company 2007 Incentive Plan (the “Plan”), which is incorporated
by reference herein in its entirety.
RECITALS
     A. The Company desires to grant to the Recipient the shares of equity
securities specified herein (the “Shares”), subject to the terms and conditions
of this Agreement.
     B. The Recipient desires to have the opportunity to hold Shares subject to
the terms and conditions of this Agreement.
     C. Capitalized terms used in this Agreement and not otherwise defined in
this Agreement shall have the meaning assigned to such terms in the Plan.
     NOW, THEREFORE, the parties hereto agree as follows:

1.   Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:

  (a)   “Affiliate” means, with respect to any Person (as defined below), any
other Person that, directly or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with the Person in
question. As used herein, the term “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.     (b)   “Associate” means, with reference to any
Person, (i) any corporation, firm, partnership, association, unincorporated
organization or other entity (other than the Company or any of its Affiliates)
of which that Person is an officer or general partner (or officer or general
partner of a general partner) or is, directly or indirectly, the beneficial
owner of 10% or more of any class of its equity securities, (ii) any trust or
other estate in which that Person has a substantial beneficial interest or for
or of which that Person serves as trustee or in a similar fiduciary capacity and
(iii) any relative or spouse of that Person, or any relative of that spouse, who
has the same home as that Person.

-1-



--------------------------------------------------------------------------------



 



  (c)   “Change in Control” shall mean the occurrence of any of the following
after the Grant Date:

  i.   any Person (other than an Exempt Person) is or becomes the beneficial
owner of Voting Stock (not including any securities acquired directly from the
Company after the date the Plan first became effective) representing 40% or more
of the combined voting power of the Voting Stock then outstanding; provided,
however, that a Change of Control will not be deemed to occur under this clause
(i) if a Person becomes the beneficial owner of Voting Stock representing 40% or
more of the combined voting power of the Voting Stock then outstanding solely as
a result of a reduction in the number of shares of Voting Stock outstanding
which results from the Company’s repurchase of Voting Stock, unless and until
such time as that Person or any Affiliate or Associate of that Person purchases
or otherwise becomes the beneficial owner of additional shares of Voting Stock
constituting 1% or more of the combined voting power of the Voting Stock then
outstanding, or any other Person (or Persons) who is (or collectively are) the
beneficial owner of shares of Voting Stock constituting 1% or more of the
combined voting power of the Voting Stock then outstanding becomes an Affiliate
or Associate of that Person, unless, in either such case, that Person, together
with all its Affiliates and Associates, is not then the beneficial owner of
Voting Stock representing 40% or more of the Voting Stock then outstanding; or  
  ii.   the following individuals cease for any reason to constitute a majority
of the number of Directors then serving on the Company’s Board of Directors (the
“Board”): (A) individuals who on the date the Plan first became effective
constitute the Board; and (B) any new Director (other than a Director whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of Directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a majority vote of the Directors
then still in office who either were Directors on the date the Plan first became
effective or whose appointment, election or nomination for election was
previously so approved or recommended; or     iii.   there is consummated a
merger or consolidation of the Company or any parent or direct or indirect
subsidiary of the Company with or into any other corporation, other than: (A) a
merger or consolidation which results in the Voting Stock outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the securities which entitle the holder thereof to vote generally in
the election of members of the Board or similar governing body of the Company or
such surviving entity or any parent thereof outstanding immediately after such

-2-



--------------------------------------------------------------------------------



 



      merger or consolidation; or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person (other than an Exempt Person) is or becomes the beneficial owner of
Voting Stock (not including, for purposes of this determination, any Voting
Stock acquired directly from the Company or its subsidiaries after the date the
Plan first became effective other than in connection with the acquisition by the
Company or one of its subsidiaries of a business) representing 40% or more of
the combined voting power of the Voting Stock then outstanding; or

  iv.   the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company, or there is consummated an agreement for the sale
or disposition of all or substantially all of the Company’s assets, unless
(A) the sale is to an entity of which at least 50% of the combined voting power
of the securities which entitle the holder thereof to vote generally in the
election of members of the board of directors or similar governing body of such
entity (“New Entity Securities”) are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Voting Stock
immediately prior to such sale; (B) no Person other than the Company and any
employee benefit plan or related trust of the Company or of such corporation
then beneficially owns 40% or more of the New Entity Securities; and (C) at
least a majority of the directors of such corporation were members of the
incumbent Board at the time of the execution of the initial agreement or action
providing for such disposition.

  (d)   “Disability” means the absence of a Recipient from the Recipient’s
duties with the Company or any of its Affiliates on a full-time basis for at
least 180 consecutive days as a result of incapacity due to mental or physical
illness or injury which is determined by the Committee in its sole discretion to
be permanent.     (e)   “Exempt Person” means: (i) the Company; (ii) any
Affiliate of the Company; (iii) any employee benefit plan of the Company or of
any Affiliate and any Person organized, appointed or established by the Company
for or pursuant to the terms of any such plan or for the purpose of funding any
such plan or funding other employee benefits for employees of the Company or any
Affiliate of the Company; or (iv) any corporation or other entity owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of capital stock of the Company.     (f)  
“Forfeiture Restrictions” means any prohibitions and restrictions set forth
herein with respect to the sale or other disposition of Shares issued to the
Recipient hereunder and the obligation to forfeit and surrender such shares to
the Company.     (g)   “Person” has the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof.

-3-



--------------------------------------------------------------------------------



 



  (h)   “Restricted Shares” means the Shares that are subject to the Forfeiture
Restrictions under this Agreement.     (i)   “Voting Stock” means the Common
Stock and any other securities issued by the Company which entitle the holder
thereof to vote generally in the election of members of the Board.

2.   Grant of Restricted Shares. Effective as of the Grant Date, the Company
shall cause to be issued in the Recipient’s name the following Shares as
Restricted Shares:                      shares of Common Stock. Subject to the
Forfeiture Restrictions and other terms and conditions of this Agreement, the
Recipient shall have all the rights of a shareholder with respect to such
Restricted Shares, including the right to vote such Shares. Regular, ordinary
dividends paid with respect to the Restricted Shares in cash shall be paid to
the Recipient currently. All other dividends and distributions, whether paid in
cash, equity securities of the Company, rights to acquire equity securities of
the Company or any other property shall be added to and become a part of the
Restricted Shares, unless the Committee, in its sole discretion, determines that
such other dividends or distributions shall be paid to the Recipient currently.

3.   Evidence of Ownership.

  (a)   Evidence of the issuance of the Restricted Shares pursuant to this
Agreement may be accomplished in such manner as the Company or its authorized
representatives shall deem appropriate including, without limitation, electronic
registration, book-entry registration or issuance of a stock certificate or
certificates in the name of the Recipient. Any stock certificate issued for the
Restricted Shares shall bear an appropriate legend with respect to the
Forfeiture Restrictions applicable to such Restricted Shares. The Company may
retain, at its option, the physical custody of any stock certificate
representing any Restricted Shares during the Restriction Period or require that
the certificates evidencing Restricted Shares be placed in escrow or trust,
along with a stock power endorsed in blank, until all Forfeiture Restrictions
are removed or lapse. In the event the issuance of the Restricted Shares is
documented or recorded electronically, the Company and its authorized
representatives shall ensure that the Recipient is prohibited from selling,
assigning, pledging, exchanging, hypothecating or otherwise transferring the
Restricted Shares while such shares are still subject to the Forfeiture
Restrictions.     (b)   Upon the lapse of the Forfeiture Restrictions, the
Company or, at the Company’s instruction, its authorized representative shall
release those Restricted Shares with respect to which the Forfeiture
Restrictions have lapsed. The lapse of the Forfeiture Restrictions and the
release of the Restricted Shares shall be evidenced in such a manner as the
Company and its authorized representatives deem appropriate under the
circumstances.     (c)   At the Company’s request, the Recipient shall execute
and deliver, as necessary, a blank stock power with respect to the Restricted
Shares, and the Company may,

-4-



--------------------------------------------------------------------------------



 



      as necessary, exercise such stock power in the event of forfeiture of the
Restricted Shares pursuant to this Agreement, or as may otherwise be required in
order for the Company to withhold the Restricted Shares necessary to satisfy any
applicable federal, state and local income and employment tax withholding
obligations pursuant to Section 6 of this Agreement.

4.   Transfer Restrictions. Except as otherwise set forth in this Agreement or
the Plan, the Restricted Shares granted hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, disposed of or
encumbered. Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, disposition or encumbrance in violation of this
Agreement shall be void and the Company shall not be bound thereby. Further, the
Shares granted hereby that are no longer subject to Forfeiture Restrictions may
not be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable federal or state securities laws, and the Recipient
agrees (a) that the Company may refuse to cause the transfer of the Shares to be
registered on the applicable stock transfer records if such proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of any applicable securities law and (b) that the Company may give
related instructions to the transfer agent, if any, to stop registration of the
transfer of the Shares.   5.   Vesting.

  (a)   Restricted Shares that are granted hereby shall be subject to the
Forfeiture Restrictions. All of the Forfeiture Restrictions shall lapse and the
Restricted Shares shall vest as follows (it being understood that the number of
Restricted Shares as to which all restrictions have lapsed and which have vested
in the Recipient at any time shall be the greatest of the number of vested
Shares specified in subparagraph (i), (ii), (iii) or (iv) below):

  i.   Except as otherwise provided herein, one-third of the Restricted Shares
shall vest on the first anniversary of the Grant Date, an additional one-third
of the Restricted Shares shall vest on the second anniversary of the Grant Date,
and the remaining Restricted Shares shall vest on the third anniversary of the
Grant Date.     ii.   In the event the Recipient’s employment is terminated due
to death or Disability of the Recipient while employed by the Company and before
all of the Restricted Shares have vested, 100% of the Restricted Shares shall
vest and the Forfeiture Restrictions shall lapse with respect to such shares.  
  iii.   In the event of an Involuntary Termination (as defined in the Company’s
Key Executive Severance Plan, as amended (the “KESP”)), the Restricted Shares
shall vest in accordance with the terms of the KESP.     iv.   If a Change in
Control occurs and the Recipient is employed by the Company immediately prior to
such Change in Control, 100% of the Restricted Shares shall vest and the
Forfeiture Restrictions shall lapse with

-5-



--------------------------------------------------------------------------------



 



      respect to such Restricted Shares immediately prior to such Change in
Control.

  (b)   Restricted Shares that do not become vested pursuant to Paragraph
(a) above shall be forfeited and the Recipient shall cease to have any rights of
a shareholder with respect to such forfeited Shares upon termination of the
Recipient’s employment by the Company.

6.   Tax Matters. The lapsing of the Forfeiture Restrictions with respect to the
Restricted Shares pursuant to Section 5 of this Agreement shall be subject to
the satisfaction of all applicable federal, state and local income and
employment tax withholding requirements (the “Required Withholding”), if any. By
execution of this Agreement, the Recipient shall be deemed to have authorized
the Company, to the extent permissible, to withhold Restricted Shares with
respect to which the Forfeiture Restrictions have lapsed necessary to satisfy
the Recipient’s Required Withholding, if any. The amount of the Required
Withholding and the number of Restricted Shares required to satisfy the
Recipient’s Required Withholding, if any, as well as the amount reflected on tax
reports filed by the Company, shall be based upon the Fair Market Value of the
Common Stock on the day the Forfeiture Restrictions lapse pursuant to Section 5
of this Agreement. Notwithstanding the foregoing, the Company may require that
the Recipient satisfy the Recipient’s Required Withholding, if any, by any other
means the Company, in its sole discretion, considers reasonable. The obligations
of the Company under this Agreement shall be conditioned on such satisfaction of
the Required Withholding, if any.   7.   No Fractional Shares. All provisions of
this Agreement concern whole Shares. Notwithstanding anything contained in this
Agreement to the contrary, if the application of any provision of this Agreement
would yield a fractional share, such fractional share shall be rounded down to
the next whole Share.   8.   No Obligation to Retain Services. This Agreement is
not a services or employment agreement, and no provision of this Agreement shall
be construed or interpreted to create a services or employment relationship
between the Recipient, the Company or any of its Subsidiaries or guarantee the
Recipient the right to continued employment by the Company for any specified
term.   9.   Notices. Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal delivery, by facsimile transmission, by electronic mail, by certified
or registered mail, return receipt requested, or by courier or delivery service,
to the Company at 1250 N.E. Loop 410, Suite 1000, San Antonio, Texas 78209,
Attention: Chief Financial Officer, facsimile number (210) 828-8228, and to the
Recipient at the Recipient’s address and facsimile number (if applicable)
indicated beneath the Recipient’s signature on the execution page of this
Agreement, or at such other address and facsimile number as a party shall have
previously designated by written notice given to the other party in the manner
hereinabove set forth. Notices shall be deemed given (a) when received, if by
personal delivery; (b) upon confirmation of receipt, if sent by facsimile
transmission or electronic mail; and (c) when delivered (or

-6-



--------------------------------------------------------------------------------



 



    upon the date of attempted delivery where delivery is refused), if sent by
certified or registered mail, return receipt requested, or courier or delivery
service.

10.   Amendment and Waiver. Except as otherwise provided in the Plan, this
Agreement may be amended, modified or superseded only by written instrument
executed by the Company and the Recipient. Only a written instrument executed
and delivered by the party waiving compliance hereof shall make any waiver of
the terms or conditions effective. Any waiver granted by the Company shall be
effective only if executed and delivered by a duly authorized executive officer
of the Company. The failure of any party at any time or times to require
performance of any provisions hereof shall in no manner affect the right to
enforce the same. No waiver by any party of any term or condition, or of any
breach of any term or condition, contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other term or condition, or a waiver of any breach of
any other term or condition.   11.   Governing Law and Severability. This
Agreement shall be governed by the laws of the State of Texas without regard to
its conflicts of law provisions. The invalidity of any provision of this
Agreement shall not affect any other provision of this Agreement, which shall
remain in full force and effect.   12.   Successors and Assigns. Subject to the
limitations which this Agreement imposes upon the transferability of the Shares
granted hereby, this Agreement shall bind, be enforceable by and inure to the
benefit of the Company and its successors and assigns, and to the Recipient and
the Recipient’s executors, administrators, agents, and legal and personal
representatives.   13.   Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be an original for all purposes but all
of which taken together shall constitute but one and the same instrument.   14.
  Grant Subject to Terms of Plan and this Agreement. The Recipient acknowledges
and agrees that the grant of the Restricted Shares hereunder is made pursuant to
and governed by the terms of the Plan and this Agreement. In the case of a
conflict between the terms of the Plan and this Agreement, the terms of the Plan
shall govern.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Restricted Stock Award
Agreement to be duly executed by an officer thereunto duly authorized, and the
Recipient has executed this Agreement, all effective as of the date first above
written.

                      PIONEER DRILLING COMPANY:    
 
               
 
  By:                          
 
  Name:            
 
  Title:            
 
                    RECIPIENT:    
 
                         
 
  Name:            
 
               
 
  Address:                          
 
                             
 
                                  Facsimile No.:        
 
         
 
   

Signature Page to Restricted Stock Award Agreement

 



--------------------------------------------------------------------------------



 



IRREVOCABLE STOCK POWER
     KNOW ALL MEN BY THESE PRESENTS, THAT the undersigned, FOR VALUE RECEIVED,
has bargained, sold, assigned and transferred and by these presents does
bargain, sell, assign and transfer unto Pioneer Drilling Company, a Texas
corporation (the “Company”), the Shares transferred pursuant to the Restricted
Stock Award Agreement, dated effective as of                     , 20___,
between the Company and the undersigned; AND subject to and in accordance with
such Restricted Stock Award Agreement, the undersigned does hereby constitute
and appoint the Secretary of the Company the undersigned’s true and lawful
attorney, IRREVOCABLY, to sell, assign, transfer, hypothecate, pledge and make
over all or any part of such Shares and for that purpose to make and execute all
necessary acts of assignment and transfer thereof, and to substitute one or more
persons with like full power, hereby ratifying and confirming all that said
attorney or his or her substitutes shall lawfully do by virtue hereof.
     IN WITNESS WHEREOF, the undersigned has executed this Irrevocable Stock
Power effective the                      day of
                                        , 20___.

         
 
       
 
 
 
Name:    

 